Citation Nr: 0032250	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-06 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD), on appeal from an 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from June 1967 to 
August 1969.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran's PTSD is manifested by sleep impairment, 
intrusive thoughts, and irritability, resulting in some 
interference with interpersonal relationships.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in the 
development of this claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified at 38 U.S.C. § 5103A); 38 C.F.R. § 
3.103 (2000).

2.  The criteria for a disability rating in excess of 10 
percent for service-connected PTSD are not met at any time 
since the initial grant of service connection.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.132, 
Diagnostic Code 9411 (1995), 4.130, Diagnostic Code 9411 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

On VA examination in February 1990, the veteran was described 
as pleasant and coherent, with good memory and no sign of 
tension.  No psychiatric disorder was diagnosed.  

The instant claim arose from a social and industrial survey 
conducted in October 1995 in connection with evaluation of 
the veteran's other service-connected disorders.  The social 
worker described the veteran as alert, cooperative, and 
coherent during the visit.  He displayed signs of mood swings 
when discussing his role in combat.  He reported that he was 
taking no medications.  He reported receiving private 
treatment for orthopedic conditions.  No psychiatric 
treatment was indicated.  

He was appropriately dressed and well groomed.  He reported 
getting only four or five hours sleep a night and of having 
constant dreams and images of his experiences in combat.  He 
felt he was losing his memory.  He attended church regularly 
and was associate pastor at his church.  His wife reported 
that he did not sleep much at night, and that he was 
withdrawn from the family.  He also had lost the ability to 
show much affection toward the family.  He had difficulty 
controlling his anger.  The social worker recommended that 
the veteran be referred to the PTSD program for evaluation 
and treatment.  

In January 1998, the veteran underwent a psychiatric 
examination.  The veteran reported that he had never been 
diagnosed to have a psychiatric disorder.  He was attending a 
technical college, and he had been married for 29 years.  He 
further reported that he had been a school wrestling coach 
but that he had to stop that job because of his knees.

The veteran said that he shunned violence on television 
because it brought back memories of his experiences in 
Vietnam.  He stated that he had flashbacks and that he 
dreamed about Vietnam four to five times a month.  
Additionally, he told the examiner that he avoided people and 
situations that could be associated with his military 
service.  Also reported were sleeplessness, irritability with 
his wife, feelings of detachment, and decreased interest in 
social activities.

The veteran reported being hypervigilant, but he was not 
homicidal or suicidal.  There was no thought insertion or 
thought control.  Moreover, he did not mention any types of 
audio or visual hallucination except those surrounding his 
PTSD.  He exhibited no signs of mania or psychosis.

On examination, the veteran was alert and oriented with no 
abnormal mood activities.  His mood was described as "okay" 
and his affect was within normal limits.  There was no flight 
of ideas, no looseness of association, no confusion, no 
tangentiality, and no circumstantiality.  He was logical and 
coherent.  

The examiner further reported that there was no evidence of 
delusions, ideas of reference, or obsessions/compulsions.  
The veteran's memory was intact and his insight and judgment 
were fair.  A diagnosis of chronic, moderate PTSD was given.  
A global assessment of functioning (GAF) score of 60 was 
assigned.

In February 1998, the veteran submitted a written statement 
concerning his experiences in Vietnam.  He reported vivid 
memories of his experiences there.

In a May 1998 rating decision, service connection was granted 
for PTSD.  A 10 percent disability rating was assigned as of 
the date of the social and industrial survey that had 
constituted the informal claim.  The veteran was notified of 
this decision.  He has appealed claiming that the disability 
should be rated higher.


II.  Analysis

The veteran has appealed the initial disability rating 
assigned following a grant of service connection for post-
traumatic stress disorder.  This appeal being from the 
initial rating assigned to a disability upon awarding service 
connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  

The veteran has undergone an examination, and there is no 
indication that there may be other medical records that would 
assist the Board in evaluating this claim.  At the time of 
the examination, the veteran denied ever having been 
diagnosed with a psychiatric disorder, and there is thus no 
evidence that he has received any psychiatric treatment or 
counseling.  Sufficient evidence is of record for an 
equitable disposition of the veteran's claim, and the VA's to 
assist the veteran in the development of his claim has been 
satisfied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to be 
codified at 38 U.S.C. § 5103A); 38 C.F.R. § 3.103 (2000).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2000).  

The RO did not explicitly consider staged ratings.  Before 
the Board may consider a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO, in effect, considered whether the facts showed that the 
veteran was entitled to a higher disability rating for this 
condition for any period of time since service connection was 
granted.  The appellant has had his claim of disagreement 
with the original rating properly considered based on all the 
evidence of record.  

In the particular circumstances of this case, the Board sees 
no prejudice to the veteran in recharacterizing the issue on 
appeal to properly reflect his disagreement with the initial 
disability evaluation assigned.  It would be pointless to 
remand the veteran's claim in order to instruct the RO to 
issue a supplemental statement of the case that correctly 
identified the issue on appeal.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

An evaluation of the level of the disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2000).

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1 and 4.2 (2000).  For a claim 
where the veteran has disagreed with the original rating 
assigned for his service-connected disability, it is 
necessary to determine whether he has, at any time since his 
original claim, met the requirements for a higher disability 
rating.  See Fenderson.  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

The veteran's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411.  Between the time of the veteran's informal claim and 
when he was actually awarded service connection for PTSD, new 
rating criteria for psychiatric disorders became effective.  
See 61 Fed.Reg. 52,695 (1996).  A review of the claims folder 
reveals that the veteran was provided with only with the new 
rating criteria in the Statement of the Case that was issued 
in June 1998.  Although the veteran was not provided with a 
copy of the old rating criteria, because the veteran is 
entitled to have his claim considered under the criteria that 
is most favorable to him, the Board believes that no 
prejudice to him will occur if it considers both criteria.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Nevertheless, where the amended regulations expressly provide 
an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
In this instance, the Board must evaluate the veteran's claim 
for an increased rating from October 4, 1995 (the date 
service connection was awarded) to November 7, 1996 (the 
effective date of the new criteria) under the old criteria in 
the VA Schedule for Rating Disabilities.  Moreover, the Board 
must evaluate the veteran's claim for an increased rating 
from the effective date of the new criteria under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
is most favorable to the veteran, if indeed one is more 
favorable than the other.  

The veteran's service-connected PTSD is currently rated as 10 
percent disabling.  Under the old criteria, a 10 percent 
rating was assigned for psychoneurotic disorders with less 
than the criteria for the 30 percent rating with emotional 
tension or other evidence of anxiety productive of mild 
social or industrial impairment.  A 30 percent rating was 
assigned when there was "definite impairment in the ability 
to establish and maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment."  A 50 percent rating was assigned 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and where by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  

The next higher rating, a 70 percent disability rating, was 
warranted for severe impairment in the ability to establish 
and maintain effective or favorable relationships with people 
and psychoneurotic symptoms of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  The highest rating, a 100 percent 
schedular evaluation, was warranted when all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; psychoneurotic symptoms 
existed which were totally incapacitating, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirements that the Board articulate "reasons 
and bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, the VA General Counsel held that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).  

Under the new criteria, a noncompensable evaluation is 
warranted when a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or when the symptoms are controlled by 
continuous medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. Part 4, Diagnostic Code 
9411 (2000).

In evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the time of the examination.  
Social impairment shall be considered in evaluating the level 
of disability, but a rating shall not be assigned solely on 
the basis of social impairment.  38 C.F.R. § 4.126 (2000).

In determining whether a higher evaluation is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

1.  Old Criteria Application - October 4, 1995, to November 
6, 1996

The veteran has never had any treatment for psychiatric 
disorders, nor has any interference with employment or 
employability been attributed, by him or by others, to his 
service-connected PTSD.  The medical evidence of record 
relating to the severity of this condition is limited to the 
social and industrial survey conducted in 1995 and the VA 
examination conducted in 1998.  

In 1995, the veteran's symptoms were impaired sleep 
attributed to dreams about Vietnam, intrusive thoughts of 
Vietnam, difficulty controlling his anger, withdrawal from 
his family, and mood swings when discussing combat 
experiences.  He had never had treatment or diagnosis of a 
mental disorder.  He was on no prescribed medications.  His 
employment difficulties were attributed to his service-
connected orthopedic disabilities.

Under the criteria in effect at the time, his symptoms 
resulted in no more than mild social impairment.  No 
industrial impairment attributable to PTSD was demonstrated.  
The symptoms of withdrawal from his family, difficulty 
controlling anger, and intrusive thoughts and dreams did not 
cause impairment in the ability to establish and maintain 
effective and wholesome relationships with people that could 
reasonably be classified as moderately large in degree, as 
would be required for a 30 percent rating.  Nor was there 
reduction in initiative, flexibility, efficiency and 
reliability so as to produce moderately large industrial 
impairment to support a 30 percent evaluation.  The veteran 
was an associate pastor at his church.  His family 
relationships were intact.  Considerable and frequent 
interaction with others could be expected from service as an 
associate pastor of a church.  The preponderance of the 
evidence is against a rating higher than 10 percent for PTSD 
under the criteria in effect prior to November 1996.


2.  Old and New Criteria Application - November 7, 1996, to 
the Present

For the period following the effective date of the new rating 
criteria, the only medical evidence consists of the VA 
examination report in January 1998.  At that time, the 
veteran was still not under any treatment for psychiatric 
disorders, and he was on no medication.  His symptomatology 
was described in much the same way as it had been described 
by the social worker who interviewed him and his wife in 
1995, except that mood swings were not observed or noted.  He 
reported flashbacks, dreams interfering with sleep, and 
irritability with his family.  His memory was good.  He was 
neatly dressed and had good eye contact.  He had no abnormal 
mood activities.  

On the limited medical evidence available, it is clear that 
the veteran still did not meet the criteria for a higher 
evaluation than 10 percent under the old rating criteria.  If 
anything, the January 1998 examination showed the veteran to 
be less affected by PTSD than did the social and industrial 
survey, as he demonstrated no mood swings in 1998.  As for 
interference with employment, the veteran reported in 1998 
that he had left his job as a wrestling coach because it 
bothered his knees.  

Under the new criteria, the veteran is not on any medication 
or under treatment for his psychiatric disorder, so his 
symptoms are not controlled with continuous medication, and 
that criterion for 10 percent evaluation is not met.  No 
occupational impairment is shown as a result of his PTSD.  
Social impairment of a mild nature is shown, as the veteran 
reports continuing irritability with his family.  He does 
have sleep impairment and intrusive thoughts, but there is no 
evidence that these have interfered with his industrial 
adaptability.  They may contribute to his irritability with 
his family.  

As for the criteria for a 30 percent evaluation, the veteran 
has reported chronic sleep impairment.  This is the only 
symptom listed under those criteria that he exhibits.  Even 
though he does experience that one symptom, there is no 
evidence that his sleep impairment causes occasional 
decreases in work efficiency and intermittent periods of 
inability to perform occupational tasks.  Having one symptom 
required for a higher evaluation without having associated 
impairment does not warrant assignment of a higher 
evaluation.  The veteran has none of the other symptoms 
required for a higher evaluation, such as depressed mood, 
anxiety, suspiciousness, panic attacks, or mild memory loss.  
Although the veteran told the social worker in 1995 that he 
feared he was losing his memory, the VA examiner in 1998 
found the veteran to have intact remote and short-term 
memory.

The veteran does have PTSD, and it is manifested by intrusive 
thoughts, sleep impairment, and irritability which causes 
some impairment in his familial relationships.  The veteran, 
however, has maintained these relationships and has reported 
that he cares for other people, but avoids people who remind 
him of Vietnam.  

The medical evidence shows the assignment of a GAF score of 
60.  GAF scores ranging between 51 to 60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders at 44-47 (4th ed. 1994).  A GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, 
in this case, the objective medical evidence shows none of 
the symptoms and none of the difficulty in social, 
occupational, or school functioning attributable to PTSD that 
are contemplated by such a score.  The veteran's symptoms are 
mild, and the objective evidence shows that he functions well 
and does have meaningful interpersonal relationships and that 
his difficulty in occupational functioning has been 
attributed to his orthopedic conditions.

Accordingly, the preponderance of the evidence is against a 
higher evaluation than 10 percent for the veteran's PTSD, at 
any time since the initial grant of service connection.

The overall disability picture does not more nearly 
approximate the 30 percent criteria such as to warrant an 
increased rating under either set of diagnostic rating 
criteria.  38 C.F.R. § 4.7 (2000).  The Board has considered 
the requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the level of the veteran's disability in his 
favor.  However, for the reasons discussed above, the 
objective medical evidence does not create a reasonable doubt 
regarding the level of his disability from PTSD. 


ORDER

Entitlement to an evaluation in excess of 10 percent for PTSD 
at any time since the initial grant of service connection is 
denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals



 

